internal_revenue_service appeals_office release number release date datemar - department of the treasury taxpayer_identification_number person to contact employee id tel fax contact hours tax period s ended uil uit code certified mail dear taxpayer this is a final adverse determination regarding your exempt status under sec_501 of the internal - revenue code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january the revocation of your exempt status was made for the following reason s _ e you did not meet the recordkeeping requirements to maintain your exempt status as required under sec_6033 of the code a substantial amount of your assets inured to the private benefit of your founder and president because a substantial amount of your charitable assets were used for private purposes you are not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax period stated in the heading of this letter and for all tax years thereafter fite your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in _addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for deciaratory judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write petition to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information - if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service te_ge eo examinations watt ave stop sacramento ca january 20xx taxpayer_identification_number form number tax_year ended person to contact employee identification_number employee telephone number phone fax tax_exempt_and_government_entities_division legend org organization name xx date address - address org address certified mail - return receipt requested dear president we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and retum the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs -decision publication also includes information on your rights as a taxpayer and the irs collection process in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations in lieu of letter schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20kx legend org - organization name ra-1 ra-2 ra-3 - 4t sth f pa 6th 7t companies xx - date president - president motto - motto co-1 co-2 co-3 co-4 co-5 co-6 co-7 - issue whether org org qualifies for exemption under sec_501 of the internal_revenue_code whether any part of org net_earnings inured to the benefit of any private_shareholder_or_individual should c tax-exempt status be revoked effective january 20xx for failure to operate exclusively for exempt purposes and for violating the prohibition on inurement as set forth in internal_revenue_code sec_501 facts - the organization was granted exemption under sec_501 with foundation code b a vi on may 20xx to this date this determination has not been changed the purpose of org is to promote and support humane education in our nation’s schools it is the intent of this corporation to operate exclusively for charitable purposes including but not limited to speaking for non-human species from what is imagined to be their point of view and not to endorse their use for purposes that would be deemed detrimental to them on an individual or ' species basis as determined by the society according to the articles of incorporation the organization was formed for the purpose of rendering humane and charitable services to animals and for all other legal purposes no substantial part of the activities of the corporation shall inure to the benefit of or be distributable to its contributors directors officer or other private persons the organization was founded by president he has been the president of the organization since it was created the organization’s gross_receipts are normally less than dollar_figure the only return that has been filed by the organization was form 990-n for the 20xx period to prevent automatic revocation the organization has been operating out of president’s residence its activities consisted of rescuing motto providing the motto’ food and shelter on president's property finding homes for the rescued motto conducting outreach and educational activities related to pets in the community president was contacted on november 20xx and the initial appointment was scheduled on december 20xx an appointment letter l3613 and information_document_request form_4564 idr was sent to org requesting information needed to conduct the examination and form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page ar schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx determine whether the organization was organized and operating for exempt purposes important items requested in idr were governing instruments articles of incorporation bylaws etc minutes of meetings for the 20xx period irs determination_letter original application_for exemption form - copies of any other federal tax information returns filed copies of literature printed distributed chart of accounts books_and_records of assets liabilities receipts disbursements general ledger income statement balance_sheet etc sample of source documents for january 20xx- december 20xx such as receipts bills invoices vouchers - records of grants contributions and donation received during 20xx paypal records check register bank statements and canceled checks contracts leases rental agreements used by the organization on november 20xx president called to explain the organization was not active in 20xx and he did not keep any records after his mobile home was condemned a lot of information was thrown out because he didn’t think it was important president was asked what books_and_records he does have there was no information for 20xx as well as 20xx and 20xx on november 20xx idr was sent to president requesting documents he could obtain from third parties idr requested all bank statements and canceled checks for period under examination paypal records a sample of source documents for january 20xx- december 20xx such as receipts bills invoices vouchers records of grants contributions and donations received the only documents provided were the bank statements no copies of checks on april 20xx the organization’s bank records and paypal records were summonsed the paypal account was locked and had not been used in 20xx the bank statements showed that dollar_figure was deposited into the organization's business checking account at co-1 most of the organization’s funds came from donations president also received dollar_figure cash-back throughout the year when donation checks were deposited into the account the dollar_figure was not included in total deposits there was dollar_figure in withdrawals from the checking account form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page 886-a form rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx on november 20xx idr was sent to president requesting substantiation for a sample of transactions listed in the summonsed bank records the following transactions were obtained from the organizations monthly bank statements cancelled checks deposit slips and records for all debit and credit memos _ 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx total labor gas food cert 20xx president 20xx 20xx food lumber lumber pizza food run t food president 20xx 20xx a131 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx ra-1 ra-1 20xx president 241120xx ra-1 j co-3 20xx ra-1 20xx ra-1 20xx ra-1 20xx ra-1 co-4 20xx ra-1 ra-1 20xx co-4 20xx ra-3 ra-1 20xx ra-1 20xx ra-1 20xx ra-1 20xx president 20xx 20xx 20xx 20xx sec_110 20xx sec_125 20xx 20xx department of the treasury-internal revenue service catalog number 20810w form 886-a i-1994 20xx president publish no irs gov of birth certificate t bonus lumber fabric -page_3 hook schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein 20xx year period ended 20xx co-4 20xx president 20xx co-4 25120xx 7m 20xx 3i20xx co-4 713120xx co-4 7i17 20xx tisi20xx 7i17120xx co-4 20xx president 7i24120xx 31120xx co-4 20xx 20xx 20xx 20xx co-4 20xx co-4 20xx cash 20xx co-4 20xx cash 7m6 20xx cash 20xx co-4 20xx co-4 7isi20xx co-5 7i9 20xx cash 2120xx co-4 20xx cash 7124120xx cash 7125120xx co-4 20xx cash 20xx cash 20xx cash -9i6i20xx co-4 20xx cash 20xx co-4 20xx co-4 20xx co-4 1120xx co-4 20xx co-4 20xx cash 20xx cash 20xx co-4 _ 9fti20xx 20xx co-4 20xx co-4 20xx co-4 20xx co-4 20xx co-4 20xx 20xx president 20xx co-4 total 20xx 2122120xx 20xx 20xx 20xx co-6 co-6 co-6 co-6 co-7 president did not provide any contemporaneous substantiation for the aforementioned transactions a handwritten response was provided in which president wrote an explanation for the transactions he recalled he also typed an attachment which stated knowing all along that i'm not the best at keeping financial records and receipts i've always gone with the option of others just paying my bills for me found volunteers that were willing to pick up my mortgage payments gas electric phone and internet bills on a monthly basis form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a form rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx schedule number or exhibit even had those who would send money to me specifically for certain financial obligations such as my food and ongoing improvements around the facility to ensure the safety and comfort of ail the motto in my care one couple paid for my well to be dug another donated a nice suv for me to use ‘most of these -never had the opportunity to ‘write off their contribution to org since they simply paid the bills directly a gentleman in oc pays my home and car insurance currently the dog food is being provided at no cost to myself or the organization utilities are still be paid_by others and the purchase of cd's and mailing charges to get them to schools with humane education is also paid_by interested parties ‘ ‘law sec_501 provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_4 c -1 a states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes the organizational_test or the operational_test it is not exempt if an organization fails to meet either specified in such section sec_1_501_c_3_-1 organizational test-- in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 operational test-- primary activities an organization will it engages primarily be regarded as operated exclusively for one or more exempt purposes only if department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit - ‘form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 exempt purposes-- an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one-or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and form 886-a catalog number 20810w -page_6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date name of taxpayer org year period ended 20xx explanations of items - tax identification_number ein shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position the facts have been presented to the org and they disagree with the government's position the organization believes they qualify for exemption under sec_501 and provided an explanation of some of the activities done to support their position the organization mentions they filed form 990n in 20xx and 20xx the organization received a small amount of income and some of the funds were provided specifically to president president lives in a remote_area and does not have a vehicle one of the supporters allotted dollar_figure a month for the co-4 deliver food service the funds were deposited in the organizations account president states he provided a written explanation for all of the expenses that the assigned agent requested substantiation for and some of his responses were misquoted for example none of the organizations money was used to pay for his mortgage because he never paid or owed rent on the property and in 20xx it was purchased and placed in his name president also explains that ra-1 was a handyman that was hired on occasion for necessary repairs to the kennels and surrounding infrastructure none of the work done by ra-1 was for personal benefit see exhibit a for the complete written position provided by taxpayer ‘ form 886-a catalog number 20810w -page__7 publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit ‘form rev date explanations of items tax identification_number ein year period ended 20xx name of taxpayer org government's position based on the above cited law it is the government's position that org has failed to meet its reporting recordkeeping requirements and has not demonstrated it meets the requirements under sec_501 sec_6033 requires organizations exempt from tax to keep records and render statements as are required by rules and regulations prescribed by the secretary sec_1_6033-2 requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization's exempt status the organization failed to demonstrate it met the operational_test for a sec_501 organization in order to meet the operational_test org must show it engages primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 further information has been obtained which shows org has not operated exclusively for charitable purposes because part of the organizations net_earnings inured to the benefit of its president president forms sent to org requested documents such as bylaws minutes and application_for exemption which were needed to determine if organizational requirements were met forms requested documents such as copies of federal tax information returns filed and prior service audit reports letters correspondence which were needed to determine if org met all filing_requirements the forms also requested documents such as books and - records of assets liabilities receipts disbursements check register bank statements and a sample of source documents for expenses which were needed to determine how funds were used and whether they were used for charitable purposes the organization was given an adequate opportunity -to provide the information required to conduct the examination the organization did not provide books_and_records for the period under examination or subsequent years and did not meet the recordkeeping requirements in sec_6001 and sec_6033 ' the organization had over dollar_figure in gross_receipts and dollar_figure in expense substantiation was requested for a sample of questionable transactions identified in the summonsed bank information contemporaneous substantiation was not provided for any of these expenses to demonstrate how they served a charitable purpose president provided an explanation of the expenditures he remembered however his explanation indicated the organizations earnings inured to the benefit of private shareholders or individuals the organizations funds were used to pay for his personal expenses president has signature_authority on the organization’s bank account and makes the decisions on the direction and policy of org he is the founder and president of the organization and is considered an insider _ as seen in the summonsed bank information and president's response to idr the organization’s funds have been used to pay his mortgage payments gas electric phone and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a m r o c rev date explanations of items year period ended name of taxpayer org internet bills no information was provided to demonstrate the expenses were allocated to take into account personal_use and exempt use president benefits from the organization paying his portion of the aforementioned expenses this is not necessary for org tax-exempt purpose and is inurement tax identification_number ein 20xx a substantial amount of the organization’s checks were written out to cash to pay for gasoline since there wasn't corroborative information such as mileage logs the assigned agent could not determine if these expenses served the organizations interests or private interests ra-1 an individual that performed services for the organization was paid dollar_figure during the period under examination ra-1 is a handyman that worked on various jobs on president's property no substantiation was provided to show how these expenses served the organization's interests the organization did not furnish or file ra-1 a form_1099 co-4 an online supermarket and food delivery service was paid dollar_figure by the organization - co-4 website was reviewed and the only item for motto was doggie sundaes the assigned agent could not determine how these expenses served the organization's exempt_purpose using organization funds to pay for president's groceries is also inurement an organization is not organized or operated exclusively for exempt purposes unless it private interest the organization has not established that it's not serves a public rather than a organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests see sec_1_501_c_3_-1 _ this situation is similar to the case in revrul_59_95 status was revoked for failure to establish that it was observing the required conditions for exempt status namely providing financial statements in that case tax-exempt conclusion it is the service's position that org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 the organization did not provide information or demonstrate that it was organized and operating exclusively for exempt purposes and no part of net_earnings inured to the benefit of any private_shareholder_or_individual accordingly the organization's exempt status should be revoked effective january 20xx contributions will no longer be deductible under sec_170 of the internal_revenue_code form 886-a catalog number 20810w --page_9 publish no irs gov department of the treasury-internal revenue service
